DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 04/27/2022. Claims 1 and 18 have been amended. Claims 16-17 have been cancelled. 

Allowable Subject Matter
3.	Claims 1-15 and 18-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5.	Regarding claim 1, the prior art does not teach or fairly suggest “…identify a state of the electronic device; receive a user input for activating the camera; if the state of the electronic device is in a fully unfolded state of the foldable display when the camera is activated, display a live view of an image obtained through the camera on a screen of the foldable display in the fully unfolded state; in response to the state of the electronic device changing from the fully unfolded state to a partially unfolded state of the foldable display with an angle relative to a folding site, identify a first region and a second region of the foldable display divided according to the folding site; and while in the partially unfolded state and in a camera mode for taking a selfie, display the live view of the image obtained through the camera on the first region of the foldable display and use the second region of the foldable display to illuminate light for illuminating a face of a person taking a selfie…” and used in combination with all of the other limitations of claim 1.

6. 	Claims 2-15 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

7.	Regarding claim 18, the prior art does not teach or fairly suggest “…identifying a state of the electronic device; receiving a user input for activating a camera; if the state of the electronic device is in a fully unfolded state of the foldable display when the camera is activated, displaying a live view of an image obtained through the camera on a screen of the foldable display in the fully unfolded state; in response to the state of the electronic device changing from the fully unfolded state to a partially unfolded state of the foldable display with an angle relative to a folding site, identifying a first region and a second region of the foldable display divided according to the folding site; and while in the partially unfolded state and in a camera mode for taking a selfie, displaying the live view of the image obtained through the camera on the first region of the foldable display and using the second region of the foldable display to illuminate light for illuminating a face of a person taking a selfie…” and used in combination with all of the other limitations of claim 18.

8. 	Claims 19-20 depend on allowable claim 18. Therefore, the dependent claims are also held allowable.
9.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/03/2022